Detailed Action 
1. 	This office action is in response to the communicated dated 07 June 2022 concerning application number 16/518,621 effectively filed on 22 July 2019.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 07 June 2022 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-20 are pending, of which claims 1, 6, 8-12, 14, and 18-19 have been amended; and claims 1-20 are under consideration for patentability.  
Response to Arguments
5. 	Applicant’s arguments dated 07 June 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 1-20. 

 Allowable Subject Matter
6. 	Claims 1-20 are allowed.
7. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a system comprising an ambulatory medical device and an assessment circuit similar to those recited in the pending claims. Specifically, the prior art of record fails suggest the limitation that recites “an assessment circuit configured to determine a toxicity indication associated with the immunotherapy using changes in the received heart sound information.” The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	McMahon (WO 2019/200251 A1, with citations made to the corresponding US Publication No. 2021/0187004 A1)  teaches a system (the automated drug delivery device [abstract, 0005, 0057, 0117]) comprising an ambulatory medical device configured to receive physiologic information from a patient receiving immunotherapy (cytokine release syndrome and neurotoxicity may be detected during immunotherapy or CAR T-cell therapy by monitoring a patient’s serum biomarkers, ferritin, and/or cardiac levels [0005, 0019-0020, 0073, table, table 2]). Furthermore, McMahon teaches an assessment circuit (toxicity detection algorithm [0006, 0117, FIG. 1]) configured to determine a toxicity indication associated with the immunotherapy using the receiving physiologic information (the toxicity detection algorithm is used to detect cytokine release syndrome and neurotoxicity during the immunotherapy by monitoring a patient’s serum biomarkers, ferritin, and/or cardiac levels [0005-0006, 0019-0020,0073, FIG. 1]). 
	Although Saba (US 2017/0367605 A9) teaches the use of heart sound information ([0108]), Saba does not explicitly teach wherein the assessment circuit is configured to determine a toxicity indication associated with the immunotherapy using changes in the received heart sound information. 
	The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792